Title: To James Madison from William Harris Crawford, 9 July 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir.
War Department 9th. July 1816

Nothing has been heard from Genl Meriwether or Mr Franklin, upon the subject of their appointments to treat with the Chickasaws.  Should either of them decline it will be necessary to make another selection immediately.  I would respectfully recommend Mr. Sharpe to fill the vacancy should that happen.  It seems that he did not receive his appointment to treat with the Indians on the Wabash until after the day upon which the treaty was to commence, & of course did not attend.  It will probably be acceptable to the feelings of the state that one of their Citizens should be employed in the negociation which may be important to the interest of that state.
Dr. Watkins Hospital Surgeon at Baltimore is now here, & has remonstrated against the appointment, or employment of Dr. Pinckney at Annopolis.  He states that Colo. Mitchell believes it would be highly impolitic to employ him & would not fail to produce much irritation in the Republican ranks in that place.  It seems he was appointed in the medical staff of a militia regiment during the war, & refused to march when the regiment was ordered to Baltimore.  Under these circumstances I have determined not to interfere in the case, until further information is obtained.
The situation of Mrs. Crawford and the infant is such as to admit of my leaving them; I shall consequently set out this evening or tomorrow for the State of Georgia, & shall endeavor to be back again in the month of August.  As soon as I arrive at my residence in that State I will inform you of my intentions in relation to the vacancy contemplated in the Cabinet.  The serious opposition made to the election of Mr. Clay, may render an early communication of your intentions in relation to him, an object of some importance.  It will at least give him an opportunity of withdrawing from the contest, if a defeat is anticipated.  I understand from Mr. Lowndes who is now here, that Mr Clay’s friends believe that his election depends upon his being supported by the political friends of Mr. Pope.  If this should be correct, his case is almost desperate.  It is hardly to be expected that Mr Pope and his friends should upon such an occasion support him.
Mrs. Crawford unites with me my respects to yourself & Mrs. Madison.  I have the honor to be your most obt. & very humble Servt.

Wm. H Crawford

